   Case
 Case   2:19-cv-01284-JCM-VCF Document
      2:19-cv-01284-JCM-VCF   Document 138
                                       139 Filed
                                            Filed02/12/21
                                                  02/17/21 Page
                                                            Page1 of 3 3
                                                                  1 of




1    William C. Reeves
     State Bar No. 8235
2    MORALES, FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
3    Las Vegas, NV 89106
     Telephone: 702/699-7822
4    Facsimile: 702/699-9455
     E-mail: wreeves@mfrlegal.com
5
     Attorneys for Defendant
6    St Paul Fire & Marine Ins. Co.
7

8
9                                       UNITED STATES DISTRICT COURT
10                                              DISTRICT OF NEVADA
11   CENTEX HOMES,                                             ) Case No.: 2:19-cv-01284-JCM-VCF
                                                               )
12                      Plaintiff,                             ) STIPULATION TO DISMISS
                                                               ) CROSSCLAIM [Dkt. No. 101]
13             v.                                              )
                                                               )
14   FINANCIAL PACIFIC INS. CO., et al.                        )
                                                               )
15                      Defendants.                            )
                                                               )
16                                                             )
     and related cross-claims                                  )
17                                                             )
18              Crossclaimant St. Paul Fire & Marine Insurance Company ("St. Paul") and Cross-

19   Defendants Arch Specialty Insurance Company, Axis Surplus Insurance Company, Financial

20   Pacific Insurance Company, First Mercury Insurance Company, First Specialty Insurance

21   Corporation, Interstate Fire & Casualty Company, Lexington Insurance Company and Navigators

22   Specialty Insurance Company, by and through counsel and pursuant to a settlement reached in this

23   case, stipulate to the dismissal of the Crossclaim filed by St. Paul [Dkt. No. 101] with prejudice

24   with all parties bearing their own fees and costs.1

25   ///

26   ///
27   ///
28   1
         Cross-Defendant Everest National Insurance Company was previously dismissed. Dkt. No. 134.

                                                              1
     STIPULATION                                                                      Case No : 2:19-cv-01284-JCM-VCF
   Case
 Case   2:19-cv-01284-JCM-VCF Document
      2:19-cv-01284-JCM-VCF   Document 138
                                       139 Filed
                                            Filed02/12/21
                                                  02/17/21 Page
                                                            Page2 of 3 3
                                                                  2 of




1           IT IS SO AGREED.
2    Dated: February 12, 2021
3    MORALES, FIERRO & REEVES                         WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                                      DICKER
4

5
     By:    /s/ William C. Reeves                     By:   /s/ John H. Podesta
6           William C. Reeves, Esq.                         John H. Podesta, Esq.
            600 S. Tonopah Drive, Ste. 300                  525 Market Street, 17th Floor
7           Las Vegas, NV 89106                             San Francisco, CA 94105-2725
            Telephone: (702) 699-7822                       Telephone: (415) 433-0990
8
     Attorney for Crossclaimant ST. PAUL FIRE &       Attorney for Cross-Defendant ARCH
9    MARINE INSURANCE COMPANY                         SPECIALTY INSURANCE COMPANY
10
     COZEN O’CONNOR                                   YARON & ASSOCIATES
11
12   By:    /s/ Michael W. Melendez                   By:   /s/ George Yaron
            Michael W. Melendez, Esq.                       George Yaron, Esq.
13          101 Montgomery Street, Suite 1400               1300 Clay Street, Ste. 800
            San Francisco, CA 94104                         Oakland, CA 94612
14          Telephone: (415) 593-9610                       Telephone: (415) 658-2929
15
     Attorney for Cross-Defendant AXIS SURPLUS        Attorney for Cross-Defendant FINANCIAL
16   INSURANCE COMPANY                                PACIFIC INSURANCE COMPANY

17   SINNOTT, PUEBLA, CAMPAGNE & CURET,               GRAD LAW FIRM
     APLC
18
19   By:   /s/ Randolph P. Sinnott                    By:   /s/ Laleaque Grad
           Randolph P. Sinnott, Esq.                        Laleaque Grad, Esq.
20         John Meno, Esq.                                  9988 Hibert Street, Suite 202
21         550 S. Hope Street, Ste. 2350                    San Diego, California 92131
           Los Angeles, CA 90071-2618                       Telephone: (858) 271-8830
22         Telephone: (213) 996-4200

23   Attorney for Cross-Defendant FIRST MERCURY       Attorney for Cross-Defendant FIRST
     INSURANCE COMPANY                                SPECIALTY INSURANCE CORPORATION
24
25   ///

26   ///

27   ///

28   ///

                                                  2
     STIPULATION                                                        Case No : 2:19-cv-01284-JCM-VCF
   Case
 Case   2:19-cv-01284-JCM-VCF Document
      2:19-cv-01284-JCM-VCF   Document 138
                                       139 Filed
                                            Filed02/12/21
                                                  02/17/21 Page
                                                            Page3 of 3 3
                                                                  3 of




1    CARMAN COONEY FORBUSH PLLC                          HEROLD & SAGER
2
     By:    /s/ Benjamin Carman                          By:    /s/ Andrew D. Herold
3           Benjamin Carman, Esq.                               Andrew D. Herold, Esq.
            4045 Spencer Street, Ste. A47                       3960 Howard Hughes Pkwy., Ste. 500
4           Las Vegas, NV 89119                                 Las Vegas, NV 89169
            Telephone: (702) 421-0111                           Telephone: (702) 990-3624
5
     Attorney for Cross-Defendant INTERSTATE             Attorney for Cross-Defendant LEXINGTON
6    FIRE & CASUALTY COMPANY                             INSURANCE COMPANY
7    MCCLOSKEY, WARING, WAISMAN &
     DRURY LLP
8
9    By:    /s/ Andrew McCloskey
            Andrew McCloskey, Esq.
10          12671 High Bluff Drive, Ste. 350
            San Diego, CA 92130
11          Telephone: (619) 237-3095
12   Attorney for Cross-Defendant NAVIGATORS
     SPECIALTY INSURANCE CORPORATION
13

14                                                ORDER
15          The Court, having considered the stipulation of the parties and good cause appearing,
16   orders as follows:
17          The Crossclaim filed by St. Paul [Dkt. No. 101] is dismissed with prejudice with all parties
18   bearing their own fees and costs.
19          IT IS SO ORDERED.
20   Dated: February 17, 2021.
21
                                                      DISTRICT
                                                  UNITED STATESCOURT JUDGEJUDGE
                                                                 DISTRICT
22

23
24
25

26
27
28

                                                     3
     STIPULATION                                                            Case No : 2:19-cv-01284-JCM-VCF
